Citation Nr: 1414136	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, and as secondary to type II diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicide agents, and as secondary to type II diabetes mellitus.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

With respect to the characterization of the issues on appeal, the Board recognizes that the Veteran is not service connected for type II diabetes mellitus.  However, as the Veteran has made numerous statements relating his claimed disabilities to type II diabetes mellitus, the Board has framed the issues as shown on the title page.

In August 2012, the Board remanded the issue of entitlement to service connection for erectile dysfunction for additional development.  The issue has been returned to the Board for review.  

In an August 2012 decision, the Board denied the issues of entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure and denied entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.  The Veteran appealed the issue of entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus, to the United States Court of Appeals for Veterans Claims ("Court").  In a November 2013 memorandum decision, the Court partially vacated the August 2012 decision to the extent that it denied entitlement to service connection for hypertension.  The issue has been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

With respect to the issue of entitlement to service connection for erectile dysfunction, the Veteran was provided a VA examination in September 2012.  The examiner opined that it was "less likely than not" that erectile dysfunction was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that the Veteran stated that he started to have trouble after his last child was born in 1973.  The examiner noted that there was no documentation until 2005 and 32 years passed since active service.  The Board finds that the examiner's opinion is inadequate.  Review of the claims file shows that the Veteran reported problems with erectile dysfunction in 2003, as opposed to 2005.  In a September 2006 VA examination, the Veteran reported that he had erectile dysfunction for many years.  It appears that the examiner did not give any credence to the Veteran's statements regarding the onset of his erectile dysfunction and appears to base the negative opinion solely on the absence of treatment since active service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability...").  As a result, the Board must remand for an addendum opinion.  

In addition, the Board finds that the Veteran must be provided a VA examination with respect to his claim of entitlement to service connection for hypertension.  38 C.F.R. § 3.159 (c)(4) (2013).  The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents, to include Agent Orange.  In addition, the medical evidence reflects a diagnosis of hypertension.  While hypertension was not present in service and is not recognized as a presumptive condition due to exposure to herbicide agents, the Court explained in the memorandum decision that the Board failed to provide an adequate statement of reasons or bases for its determination that the duty to assist was satisfied with respect to a VA examination.  The Court noted that the Board did not address the Secretary's statements in the Federal Register with respect to an association between herbicide agents and hypertension.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) (In Update 2006, NAS concluded that was "limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension."); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,925 (Aug. 10, 2012).  VA has determined that the available evidence was not sufficient to establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  However, as the threshold is low with respect to determining whether the evidence indicates that there may be an association between a current disability and in-service event, injury, or disease, the Board finds that a remand is required to obtain a medical opinion.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2012 VA examiner, if available, or to another suitably qualified examiner, to provide an addendum opinion to the September 2012 VA examination report with respect to the etiology of the Veteran's erectile dysfunction.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction was caused by or otherwise related to active service, to include the Veteran's presumed exposure to herbicide agents, including Agent Orange.  

The examiner is directed to not base an opinion solely on the absence of treatment in service or since separation from active service.  The examiner is reminded that the Veteran is competent to describe the symptoms of his erectile dysfunction.  

A complete rationale must be provided for any opinion reached.  

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any hypertension present.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any tests deemed medically advisable should be accomplished.  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension was caused by or otherwise related to active service, to include the Veteran's presumed exposure to herbicide agents, including Agent Orange.  

The examiner must discuss the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, wherein it has been noted that there is "limited or suggestive" evidence of an association between hypertension and herbicide exposure.

A complete rationale must be provided for any opinion reached.  

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


